DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2018/0190876) in view of Grivna (U.S. Patent No. 9,484,260).
Regarding to claim 1, Liu teaches a method for manufacturing a semiconductor device, the method comprising
an arrangement step of arranging a plurality of semiconductor chips on an adhesive face of a processing carrier (Fig. 3A, arranging plurality of semiconductor chips 306 on an adhesive face of a processing carrier 304
a transfer step of:
laminating a sheet assembly onto the plurality of semiconductor chips on the processing carrier, the sheet assembly having a multilayer structure including a base and a sinter bonding sheet and being laminated so that the sinter-bonding sheet faces the semiconductor chips (Fig. 3B, laminating sheet assembly 300/302/306a onto the plurality of semiconductor chips on the processing carrier, the sheet assembly having a multilayer structure including base 300 and a sinter bonding sheet 306a/302 and being laminated so that the sinter-bonding sheet 306a/302 faces the semiconductor chips 306); and
removing the base of the sheet assembly from the sinter-bonding sheet (Fig. 3F, removing the base 300 of the sheet assembly from the sinter-bonding sheet);
a picking-up step of picking up each of the semiconductor chips on the processing carrier together with a portion of the sinter-bonding sheet adhering to the semiconductor chip, to give sinter-bonding material layer-associated semiconductor chips (Figs. 3F-H, picking up each of the semiconductor chips on the processing tape together with portion of the sinter-bonding sheet 306a adhering to the semiconductor chip 306, to give sinter-bonding material layer-associated semiconductor chips);
a temporary securing step of temporarily securing the sinter-bonding material layer associated semiconductor chips through the sinter-bonding material layers to a substrate (Fig. 3E, temporary securing step of temporarily securing the sinter-bonding material layer 306a associated semiconductor chips 306 through the sinter-bonding material layers to substrate 314
a bonding step of converting, through a heating process, the sinter-bonding material layers lying between the temporarily secured semiconductor chips and the substrate into sintered layers, to bond the semiconductor chips to the substrate ([0064], lines 7-9, [0048], lines 8-12, eutectic bonding process is done by heating for fusing the sinter-bonding material 306a to metal structure on surface of substrate 314).
Liu does not disclose the processing carrier is a processing tape.
Grivna discloses an arrangement step of arranging a plurality of semiconductor chips on an adhesive face of a processing tape (Fig. 16B, plurality of semiconductor chips 12/14/16 arranged on an adhesive face of processing tape 310). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Grivna to use processing tape as a carrier in order to increase flexibility for transfer processes.
Regarding to claim 2, Grivna teaches an expansion step wherein the expansion step includes temporarily expanding the processing tape that holds the plurality of semiconductor chips, to cleave bonding sheet on the plurality of semiconductor chips into pieces each forming a sinter-bonding material layer on each of the semiconductor chips (Fig. 16B, expansion step includes temporarily expanding the processing tape 310 that holds the plurality of semiconductor chips 12/14/16 to cleave bonding sheet 281 on the plurality of semiconductor chips into pieces each forming a bonding material layer on each of the semiconductor chips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu in view of Grivna by configuring an expansion step between the transfer step and the picking-up step, wherein the expansion step includes temporarily expanding the processing tape that holds the plurality of semiconductor chips, to cleave the sinter-bonding sheet on the plurality of semiconductor chips into pieces each forming 
Regarding to claim 3, Grivna teaches a blade dicing wherein the blade dicing step includes blade-dicing the bonding sheet, to divide the bonding sheet into pieces each forming a bonding material layer on each of the semiconductor chips (Fig. 11, the blade dicing step includes blade-dicing bonding sheet 281 to divide the bonding sheet into pieces each forming a bonding material layer on each of the semiconductor chips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu in view of Grivna by configuring a blade dicing step between the transfer step and the picking-up step wherein the blade dicing step includes blade-dicing the sinter-bonding sheet to divide the sinter-bonding sheet into pieces each forming a sinter-bonding material layer on each of the semiconductor chips in order to promote the transfer processes.
Regarding to claim 4, Grivna teaches a bending step, wherein the bending step includes bending the processing tape that holds the plurality of semiconductor chips, to cleave the bonding sheet on the plurality of semiconductor chips into pieces each forming a bonding material layer on each of the semiconductor chips (Fig. 16B, bending step includes bending the processing tape 310 that holds the plurality of semiconductor chips to cleave the bonding sheet 281 on the plurality of semiconductor chips into pieces each forming a bonding material layer on each of the semiconductor chips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu in view of Grivna by configuring a bending step between the transfer step and the picking-up step wherein the bending step includes bending the processing tape that holds the plurality of semiconductor chips, to cleave the sinter-bonding sheet on the plurality of semiconductor chips into pieces each 
Regarding to claim 5, Liu teaches the sinter-bonding sheet comprises: a binder component and sinterable particles containing a conductive metal (Fig. 2B, [0030], last 5 lines, the sinter-bonding sheet comprises binder component 104 and sinterable particles containing a conductive metal).
Regarding to claim 6, Liu teaches the sintered layers each have a thickness of from 60% to 140% of the average thickness of the sintered layers (Fig. 2C, each have a thickness of 100% of the average thickness of the sintered layers).
Regarding to claim 7, Liu generally discloses the mechanical properties depend upon thickness of the sintered layer ([0022]-0024]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the sintered layers to have an average thickness of 5 to 200 μm in order to obtain a good adhesion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 8, Liu teaches the sinterable particles comprise at least one selected from the group consisting of silver, copper, silver oxide, and copper oxide ([0031], lines 1-4).
Regarding to claim 10, Liu teaches the plurality of semiconductor chips are arranged at spacing between adjacent semiconductor chips (Fig. 3I). Liu is silent as to the range of the spacing, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the spacing between adjacent semiconductor chips to be in the range of 50 to 1000 μm in order to prevent interference while In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor device is a power semiconductor device” in combination with the limitations recited in claim 1. The cited references are about forming LEDs on a display panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828